Citation Nr: 1632681	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  13-24 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, including as due to a fever of unknown origin.

2.  Entitlement to service connection for a chronic joint disability, to include rheumatoid arthritis, including as due to a fever of unknown origin.  

3.  Entitlement to service connection for kidney disease, including as due to a fever of unknown origin.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran had active duty service from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In September 2015, the Board remanded the case for additional development.

In May 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2015).  The opinion was obtained later in May 2016.

The issues have been recharacterized as reflected on the title page to comport with evidence and this decision.  

The decision below addresses the chronic joint disability and kidney disease claims.  The issue of entitlement to service connection for bilateral hearing loss is addressed in the remand section following the decision.  


FINDINGS OF FACT

1.  Chronic disability manifested by joint pain and swelling, including rheumatoid arthritis, with involvement in areas to include the bilateral knees, is related to active service.

2.  Kidney disease is a result of service-connected rheumatoid arthritis.  



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for chronic disability manifested by joint pain and swelling, including rheumatoid arthritis, with involvement in areas to include the bilateral knees, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria to establish service connection for kidney disease have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

II.  Analysis

Joint Pain/Rheumatoid Arthritis

The Veteran asserts that joint pain diagnosed as rheumatoid arthritis is related to service.  In his January 2010 claim, he stated that joint pain developed as a result of a fever of unknown origin during service in Vietnam.  For the reasons that follow, the Board finds that service connection is warranted.

The July 1967 service entrance examination report shows that the Veteran reported a history of a trick or locked knee, swollen or painful joints (knee), treatment for displaced knee, and an unstable left knee.  In a July 1967 letter, a County Physician noted "past history of disability-prone left knee (knee inclined to have semilunar cartilage displaced on little provocation."

A July 1967 left knee orthopedic examination report associated with a fitness determination for service entrance reflects that gait and exercise were normal.  The examiner determined that the left knee was normal, noting "L2 if x-rays neg."  The impression of x-ray examination of the left knee was negative.  The Veteran's lower extremities were ultimately marked normal.  

The Veteran was ultimately accepted into service and no defect was noted.  Although there is some indication that there was a pre-existing left knee condition, and to the extent applicable, there is not clear and unmistakable evidence that rheumatoid arthritis both existed prior to service entrance and was not aggravated by service.  Thus, and consistent with the May 2016 VHA opinion, he is presumed to have been in sound condition at service entrance with regard to the knees.  

The November 2015 VA examination report states there is no doubt that the Veteran had a fever of 103 degrees lasting three days in March 1969.  However, the opinion provided states that it is not likely that the Veteran's current diagnosis of rheumatoid arthritis is related to the fever that he experienced while on active duty in March 1969, noting no notation of a febrile illness at separation, and that rheumatoid arthritis was not formally diagnosed until 1990.  

Against this background is the May 2016 VHA expert opinion specifically concluding that it is at least as likely as not that chronic disability manifested by joint pain and swelling, including rheumatoid arthritis or other types of arthritis, with involvement in areas to include the bilateral knees, had its onset during service or within the initial year after separation, or is otherwise related to service, to include the in-service fever or unknown origin.  In support of the conclusion, the opinion notes that in addition to the normal service entrance examination, the separation examination report reflects complaints of painful and swollen joints, as well as a trick or locked knee.  The VHA opinion further notes that the Veteran was very young to have had painful and swollen joints at the time of separation, and that such was a common initial presentation for rheumatoid arthritis.  

The Board finds the May 2016 VHA expert medical opinion to be persuasive and of the greatest probative value.  It is apparent in the opinion that the entire claims file was reviewed and considered in rendering the opinion.  Additionally, the opinion was based on an accurate history and contained a well-reasoned explanation.  As such, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

The evidence is in at least equipoise and, when resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a chronic disability manifested by joint pain and swelling, including rheumatoid arthritis, with involvement in areas to include the bilateral knees, is related to active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for a chronic disability manifested by joint pain and swelling, including rheumatoid arthritis, with involvement in areas to include the bilateral knees.  The Board finds that this award of service connection encompasses the previously separate claim for residuals of unknown fever.

Kidney Disease

The Veteran maintains that kidney disease is a result of required medications for joint pain/rheumatoid arthritis that developed as a result of a fever of unknown origin during service in Vietnam.  As reflected in the decision above, service connection for chronic disability manifested by joint pain and swelling, including rheumatoid arthritis, with involvement in areas to include the bilateral knees, has been established.  

Private treatment records dated in February 2010 reflect that the Veteran was diagnosed with renal insufficiency of unknown origin.  A physician noted that the Veteran's medication for joint pain - Plaquenil, is excreted by the kidneys and reduced the dose, noting, that treatment with Plaquenil would be stopped if his renal function deteriorated further.  The record also reflects a history of excessive use of non-steroidal anti-inflammatory medications (NSAIDs).  A March 2010 private treatment record reflects diagnoses of acute renal failure and NSAID-induced nephropathy.  

In addition, the November 2015 VA examiner stated that it is at least as likely as not that the Veteran's kidney disease was caused by the required medications for rheumatoid arthritis.  As such, there is competent evidence relating kidney disease to rheumatoid arthritis, for which service connection has been established, as reflected in the decision above.  See 38 C.F.R. § 3.310.

In reaching a determination, the Board has accorded significant probative value to the VA medical opinion, as it is based on objective findings, reliable principles, and sound reasoning.  Thus, the Board finds that service connection for kidney disease is warranted.  



ORDER

Service connection for chronic disability manifested by joint pain and swelling, including rheumatoid arthritis, with involvement in areas to include the bilateral knees, is granted.  

Service connection for kidney disease is granted.  


REMAND

The Veteran asserts that a current bilateral hearing loss is related to service, to include noise exposure and/or a fever of unknown origin during service in Vietnam, and/or secondary to service-connected tinnitus.  A January 2011 rating decision reflects that service connection was granted for tinnitus, based in part, on an October 2010 VA examination report relating tinnitus to a history of an extended mortar attack on the Veteran's unit during service in Vietnam in September 1968.  As such, the Board finds that the Veteran was exposed to loud noise during service.  

Although the Veteran indicated in a March 2010 submission that shortly after separation he failed a hearing test at General Motors in December 1969, at which time he was told that he had scarring on his eardrums, in response to VA's March 2010 request for records in that respect, General Motors stated that no records pertaining to the Veteran were located.  

Also, although the November 2015 VA examination report notes that there was no doubt that the Veteran had a fever of 103 degrees during service, both the October 2010 and November 2015 VA opinion, as well as the December 2015 addendum opinion, are to the effect that the Veteran's current bilateral sensorineural hearing loss is not related to service or service-connected tinnitus.  However, an opinion was not provided as to whether the Veteran's hearing loss is specifically related to a fever of unknown origin during service.  As such, the evidence is not completely sufficient for a determination.  Thus, another VA examination is warranted to obtain an adequate opinion with respect to the Veteran's hearing loss.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain complete VA treatment records since December 2015.

2.  After completion of the above, schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner. 

All indicated tests should be conducted.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to service, to include exposure to loud noise and/or the fever of unknown origin during service in Vietnam, or is caused by or aggravated by service-connected tinnitus.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A rationale for all opinions expressed should be provided

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


